Filed 6/27/19 by Clerk of Supreme Court
                      IN THE SUPREME COURT
                     STATE OF NORTH DAKOTA


                                 2019 ND 156


Samantha Hoffman,                                          Plaintiff and Appellee

      v.

Matthew Jevne,                                          Defendant and Appellant


                                 No. 20180367


       Appeal from the District Court of Morton County, South Central Judicial
District, the Honorable Cynthia Feland, Judge.

      AFFIRMED.

      Opinion of the Court by Crothers, Justice.

      David M. Knoll, Bismarck, ND, for plaintiff and appellee.

      Theresa L. Kellington, Bismarck, ND, for defendant and appellant, on brief.
                                 Hoffman v. Jevne
                                   No. 20180367


       Crothers, Justice.
[¶1]   Matthew Jevne appeals an order denying his motion for an order to show cause
against Samantha Hoffman. We affirm, concluding the court did not abuse its
discretion in denying Jevne’s motion without a hearing.


                                          I
[¶2]   Jevne and Hoffman have one child together. Jevne and Hoffman divorced in
Texas in 2017, and Hoffman was awarded primary residential responsibility of the
child. Hoffman moved to North Dakota in 2018 and registered the Texas judgment
in Morton County under N.D.C.C. § 14-14.1-25 as a foreign child custody
determination.
[¶3]   In August 2018, Jevne moved for an order to show cause, arguing Hoffman
willfully violated the terms of the judgment. He argued Hoffman denied him access
to information concerning the health, education and welfare of their child, denied him
communication with the child and failed to reimburse him for debts he paid related
to their house. Jevne requested Hoffman be found in contempt of court. Hoffman
submitted a brief and affidavit disputing Jevne’s allegations and denying she violated
the terms of the judgment. Jevne did not request a hearing.
[¶4]   The district court denied Jevne’s motion without a hearing, finding Jevne failed
to submit evidence showing Hoffman willfully violated the judgment:
       “Defendant has not met his burden of proof for issuance of an order to
       show cause against the plaintiff because Defendant has failed to submit
       evidence which satisfactorily demonstrates that any alleged
       noncompliance with the Final Decree of Divorce by the plaintiff was
       willful and inexcusable noncompliance which constitutes contempt.
       The Court further finds that the defendant’s acts and omissions
       pertaining to the plaintiff’s alleged contemptuous conduct concerning
       the parenting provisions in the Final Decree of Divorce, including but

                                          1
       not limited to the defendant’s failure to utilize the ‘Our Family Wizard’
       platform for communication about parenting matters as required in the
       Final Decree of Divorce and apparent unwillingness to contact the
       parties’ 11-year-old child directly for scheduled electronic
       communications with the child, contributed to the creation of issues for
       which Defendant has moved for an Order to Show Cause against the
       plaintiff.”
                                          II
[¶5]   Jevne argues the district court erred in denying his motion for an order to show
cause without an evidentiary hearing.
[¶6]   Jevne’s notice of motion states he brought his motion under N.D.R.Ct. 3.2. A
party bringing a N.D.R.Ct. 3.2 motion may have the motion decided on the briefs or
request oral argument under N.D.R.Ct. 3.2(a)(3), which provides “[i]f any party who
has timely served and filed a brief requests oral argument, the request must be
granted.” A district court also may require oral argument under N.D.R.Ct. 3.2(b),
which provides “[a]fter reviewing the parties’ submissions, the court may require oral
argument and may allow or require evidence on a motion.” Thus, unless requested
by a party, oral argument on a motion under N.D.R.Ct. 3.2 is not required. See
Schwalk v. Schwalk, 2014 ND 13, ¶ 12, 841 N.W.2d 767 (“Rule 3.2, N.D.R.Ct.,
provides procedural rules for motions and does not require a hearing be held on every
motion.”).
[¶7]   Jevne’s brief in support of his motion for an order to show cause also states he
brought his motion under N.D.C.C. ch. 27-10, relating to contempt. Contempt of
court means “[i]ntentional disobedience, resistance, or obstruction of the authority,
process, or order of a court.” N.D.C.C. § 27-10-01.1(1)(c). “[W]hen an act
punishable as contempt is not committed in the immediate view and presence of the
court, the court, upon being satisfied of the commission of the offense, may . . .
[o]rder the accused to show cause at a specified time and place why the accused
should not be punished for the alleged offense.” N.D.C.C. § 27-10-07(1).
[¶8]   “When a district court may do something, it is generally a matter of discretion.”
Schwalk, 2014 ND 13, ¶ 8, 841 N.W.2d 767. A court abuses its discretion if it acts
                                           2
in an arbitrary, capricious or unreasonable manner, if it misinterprets or misapplies
the law or if its decision is not the product of a rational mental process leading to a
reasoned determination. State v. White, 2018 ND 58, ¶ 8, 907 N.W.2d 765. A court
has broad discretion in making contempt decisions, and we will only disturb a
contempt decision if the court abused its discretion. Rath v. Rath, 2016 ND 83, ¶ 4,
878 N.W.2d 85.
[¶9]    Here, Jevne did not request oral argument under N.D.R.Ct. 3.2(a)(3). Because
he did not request oral argument, it was within the district court’s discretion whether
to schedule an evidentiary hearing or rule on the motion on the basis of the parties’
submissions.
[¶10] Jevne submitted a brief and affidavit in support of his motion, and Hoffman
submitted a brief and affidavit in response. On the basis of the parties’ submissions,
the district court found Jevne failed to meet his evidentiary burden to support the
requested relief. Our review of the entire record confirms the district court did not
abuse its discretion in denying Jevne’s motion without a hearing. The court did not
act in an arbitrary manner, and its decision was the product of a rational mental
process leading to a reasoned determination.


                                          III
[¶11] The parties’ remaining arguments are either without merit or unnecessary to
our decision. The order is affirmed.
[¶12]          Daniel J. Crothers
               Lisa Fair McEvers
               Jon J. Jensen
               Jerod E. Tufte
               Gerald W. VandeWalle, C.J.




                                          3